DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction/Election
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1–17
Group II, Claims 18–20, drawn to a method of detecting cancer in a subject by determining the level of exosomes containing one or more cancer biomarkers in a sample.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I–II lack unity of invention because even though the inventions of these groups require the technical feature of detecting exosomes from a sample with one or more biomarkers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jeong et al. (ACS Nano 10 (2016) 1802–1809; IDS entered 30 Dec. 2019).  Jeong et al. teach that “[t]o capture exosomes, we used…beads that were coated with antibodies against…transmembrane proteins enriched in exosomes” (see Page 1804, “Assay Optimization”). Jeong et al. further teach “..the iMEX assay scheme. Exosomes are first captured onto immunomagnetic beads. Targeting antibodies with an oxidizing enzyme (horseradish peroxidase, HRP) are then used…” (see Page 1803 “iMEX Platform” and Figure 1D). Therefore the common feature shared between these groups is not considered to be a special technical feature in view of the cited art.
Additionally, unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims (see 37 CFR 1.475). Accordingly, Groups I–II are not linked by the same or a corresponding special technical feature so as to form a general inventive concept. However, unity will be reassessed at each stage of prosecution hereafter.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. First Binding Agent (please select one species from the group, and the election will serve as the designated species for examination) (Claims 6 and 20)
Antibody / Antigen binding fragment of an antibody
Protein binding partner / aptamer (peptide)
Nucleic acid binding partner / aptamer (oligonucleotide)
B. Second Binding Agent (please select one species from the group, and the election will serve as the designated species for examination) (Claims 6 and 20)
Antibody / Antigen binding fragment of an antibody
Protein binding partner / aptamer (peptide)
Nucleic acid binding partner / aptamer (oligonucleotide)
C. First Exosome Biomolecule (please select one species compatible with Group A above, and the election will serve as the designated species for examination.) (Claims 7 and 20)
CD9 
CD63 
CD81 
GPC1 
FN 
PSMA
microRNA-145
D. Second Exosome Biomolecule (please select one species compatible with Group B above, and the election will serve as the designated species for examination.) (Claims 7 and 20)
CD9 
CD63 
CD81 
GPC1 
FN 
PSMA
microRNA-145

With respect to Groups A and B, although the species of binding agent share a common structure of being conjugated to beads that serve as a means to capture exosomes, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Jeong et al. Jeong et al. teach exosomes captured by antibody conjugated magnetic beads against tetraspanin markers (CD63, CD9, CD81) followed by exosome labeling with antibody conjugated with a HRP enzyme for detection (see Figures 1 and 2). Further the compounds of these groups do not belong to a recognized class of chemical compounds. Each of the binding agent species is differentially characterized and structurally distinguishable.
With respect to Groups C and D, although the species of exosome biomarkers share a common structure of serving as specific markers to cancer exosomes, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion over Jeong et al. Jeong et al. recite testing against CD9, CD63 and CD81 (see Page 1804, second column). Further the 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) appear to be generic: 1–5, 8–19.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday, 0900–1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641